DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 12/6/2021.
Claims 1-7, 9-13 and 22-29 are pending. Claims 10 and 12 are withdrawn. Claims 8 and 14-21 are cancelled. Claims 28-29 are new. Claims 1 and 26 are currently amended. Claims 1 and 26 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 12/6/2021, with respect to 112 Rejections, as indicated in line number 2 of the office action mailed 8/5/2021, have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicants' arguments and amendments, filed 12/6/2021, with respect to independent claim 1, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using a new interpretation of the prior art of Chiou, specifically the interpretation of element 14 as the claimed “connection portion”, as noted below in the rejection of independent claim 1.
Additionally, regarding independent claim 1, the applicants contend “Chiou contemplates the thinned wafer 10’’ is adopted as a carrier for supporting the discrete dies 20, but not for providing unsingulated dies. Therefore, the thinned wafer 10’’ or the wafer 10 is not equivalent to the at least one wafer as recited in claim 1”, “the protection layer 18 cannot form a panel assembly with the thinned wafer 10’’; and thus cannot be 
Applicants’ contentions are fully considered, however are not found persuasive, since as noted below in the rejection of independent claim 1 Chiou discloses in paragraph [0010] that wafer 10 includes a plurality of semiconductor chips therein which are subsequently singulated in a later process as detailed in paragraph [0016]. Thus, Chiou does disclose the claim limitation “providing at least one wafer having a plurality of unsingulated semiconductor dies”. Additionally, the term “connection portion” when given its broadest reasonable interpretation (BRI) requires at most a structural element which is connected to other portions/layers in the semiconductor device which is met by element 18 in Chiou. Lastly, the term “first dielectric layer” when given its broadest reasonable interpretation (BRI) at most requires a layer with a dielectric composition for which carrier 12 does contain as noted below in the rejection of claim 1. Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. Therefore, it is improper to interpret the claimed elements, such as the “connection portion” or the “first dielectric layer”, as requiring the same functional aspects of those respective elements as detailed in the specification of the current application if such functional aspects are not found in the claims.

Applicants' arguments and amendments, filed 12/6/2021, with respect to independent claim 26, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior art of Chiou as noted below in the rejection of independent claim 26.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “the dielectric layer” in lines 3-4 of the claim, which the Examiner suggests amending to “the first dielectric layer”, since it appears that the claimed element was originally introduced using that same language.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 24 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiou et al. (US 2011/0065238 A1, hereinafter “Chiou”).
Regarding independent claim 1, Chiou discloses a method for packaging a semiconductor device comprising: 
providing at least one wafer 10 (“wafer”- ¶0010) having a plurality of unsingulated semiconductor dies (i.e., “semiconductor chips”- ¶0010), wherein the at least one wafer 10 comprises a first surface 10a (“first surface”- ¶0010) and a second surface (i.e., the top surface of 10 as shown in Fig. 1B and 2B) opposite to each other and a side surface (i.e., the side surface of 10 as shown in Fig. 1B) connecting the first surface 10a and the second surface, the first surface 10a being an active surface, since it can include active elements (¶0010) (see Figs. 1B and 2B); 
forming a connection portion 14 (“adhesive layer”- ¶0010) on the side surface of the at least one wafer 10 surrounding the wafer 10, forming a panel assembly (i.e., the structural arrangement including elements 10 and 14) with the wafer 10 and the connection portion 14, the connection portion 14 comprising a third surface (i.e., the bottom surface of 14 as shown in Fig. 1B) on the same side of the first surface 10a of the wafer 10 and a fourth surface (i.e., the top surface of 14 as shown in Fig. 1B) on the same side as the second surface of the wafer 10 (see Fig. 1C), the third surface and the first surface 10a forming a to-be-processed surface of the panel assembly, since collectively the first and third surfaces are later processed by the addition/removal of different layers/elements (¶0016); and 
forming a first dielectric layer 12 (“carrier”-, which comprises a dielectric material such as glass- ¶0010) on the first surface 10a of the wafer 10 wherein the first dielectric since layer 12 vertically overlaps the entirety of surface 10a of wafer 10 (see Fig. 1B).
Regarding claim 3, Chiou discloses a comprising forming the first dielectric layer 12 on the to-be-processed surface of the panel assembly after forming the connection portion 14 (¶0010).
Regarding claim 4, Chiou discloses the method further comprising: 
after forming the first dielectric layer 12 on the first surface 10a of the wafer 10, forming a conductive layer (i.e., “external contacts”- ¶0016) on the to-be-processed surface of the panel assembly to at least cover the first surface 10a of the wafer 10 (¶0016).
Regarding claim 24, Chiou discloses the method further comprising: 
forming a functional layer (i.e., “external contacts”- ¶0016, which function as electrical contacts) on the to-be-processed surface of the panel assembly after forming the first dielectric layer 12 on the first surface of the wafer 10 (¶0016).
Regarding claim 28, Chiou discloses where the first dielectric layer 12 is formed on the to- be-processed surface of the panel assembly entirely (see Fig. 1A).
Regarding claim 29, Chiou discloses wherein the dielectric layer 12 is formed only in a middle region (i.e., the middle region of the bottom surface of the structural arrangement including elements 10 and 14) of the panel assembly where the at least one wafer 10 is disposed for exposing a periphery area (i.e., the side peripheral area of the structural arrangement including 10 and 14) of the panel assembly (see Fig. 1A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Gerber et al. (US 2015/0008566 A1, hereinafter “Gerber”).
Regarding claim 6, Chiou does not expressly disclose the method comprising providing a plurality of wafers, the plurality of wafers being separated from each other in the panel assembly.

In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiou such that the method comprises providing a plurality of wafers, the plurality of wafers being separated from each other in the panel assembly as taught by Gerber for the purpose of utilizing a suitable and well-known configuration for processing a plurality of wafers during the same method, thereby increasing manufacturing production. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of wafers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Regarding independent claim 26, Chiou discloses a method for packaging a semiconductor device comprising: 
providing a wafer 10 (“wafer”- ¶0010) having a plurality of unsingulated semiconductor dies (i.e., “semiconductor chips”- ¶0010), wherein the wafer 10 comprises a first surface 10a (“first surface”- ¶0010) and a second surface (i.e., the top surface of 10 as shown in Fig. 1B and 2B) opposite to each other and a side surface (i.e., the side surface of 10 as shown in Fig. 1B) connecting the first surface and the since it can include active elements (¶0010) (see Figs. 1B and 2B); 
forming a connection portion 14 (“adhesive layer”- ¶0010) on the side surface of the wafer 10 surrounding the wafer 10, forming a panel assembly (i.e., the structural arrangement including elements 10 and 14) with the wafer 10 and the connection portion 14, the connection portion 14 comprising a third surface (i.e., the bottom surface of 14 as shown in Fig. 1B) on the same side of the first surface of the wafer 10 and a fourth surface (i.e., the top surface of 14 as shown in Fig. 1B) on the same side as the second surface of the wafer 10 (see Fig. 1C), the third surface and the first surface forming a to-be-processed surface of the panel assembly, since collectively the first and third surfaces are later processed by the addition/removal of different layers/elements (¶0016); and 
forming a first dielectric layer 12 (“carrier”-, which comprises a dielectric material such as glass- ¶0010) the to-be-processed surface of the panel assembly entirely except a periphery area (i.e., the side peripheral areas of element 14) of the panel assembly outside the wafer 10.
Chiou does not expressly disclose the method comprising providing a plurality of wafers.
Figures 4A-4B of Gerber disclose a method for packaging a semiconductor device comprising providing a plurality of wafers 410 (“wafers”- ¶0045), the plurality of wafers 410 being separated from each other in a panel assembly (i.e., the assembly show in step 491a of Fig. 4A), and then processing the plurality of wafers 410 (¶¶0046-0050).
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Regarding claim 27, Chiou discloses the method further comprising: 
after forming the first dielectric layer 12 on the first surface 10a of the wafer 10, forming a conductive layer  (i.e., “external contacts”- ¶0016) on the to-be-processed surface of the panel assembly to at least cover the first surface 10a of the wafer 212 (¶0016).
Allowable Subject Matter
Claims 2, 5, 7, 9, 11, 13, 22-23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome any objected subject matter and in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record including Yap and/or Chiou, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “forming the first dielectric layer on the first surface of the wafer before forming the connection portion, wherein the third surface of the connection 
Regarding claim 5, the prior art of record including Yap and/or Chiou, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further comprising: forming vias in the first dielectric layer to expose die pads on the first surface of the wafer before forming the conductive layer”.
Regarding claim 7 (which claim 22 depends from), the prior art of record including Yap and/or Chiou, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein forming the conductive layer on the to-be- processed surface of the panel assembly to cover at least the first surface of the wafer comprises: forming an active conductive layer on the first surface of the wafer and forming a dummy conductive layer on the third surface of the connection portion”.
Regarding claim 9, the prior art of record including Yap and/or Chiou, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein forming the connection portion comprises: forming a conductive member, the conductive member being exposed in the third surface of the connection portion, located in a peripheral area of the panel assembly and spaced apart from the wafer”.
Regarding claim 11 (which claims 23 and 25 depend from), the prior art of record including Yap and/or Chiou, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein forming 
Regarding claim 13, the prior art of record including Yap and/or Chiou, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further comprising: forming a second dielectric layer on a side of the conductive layer remote from the panel assembly to cover at least part of the conductive layer”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/           Primary Examiner, Art Unit 2895